
	

114 HR 2331 IH: No Welfare for Weed Act of 2015
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2331
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Mr. Gosar (for himself, Mr. Babin, Mr. Brady of Texas, Mr. Bridenstine, Mr. Buck, Mr. Cook, Mr. Duncan of Tennessee, Mr. Fleming, Mr. Benishek, Mr. Franks of Arizona, Mr. Harris, Mr. Huelskamp, Mr. Jones, Mr. King of Iowa, Mrs. Kirkpatrick, Mr. LaMalfa, Mr. Lamborn, Mr. Meadows, Mr. Newhouse, Mr. Pittenger, Mr. Pitts, Mr. Poliquin, Mr. Salmon, Mr. Sessions, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to prohibit the use of benefits to purchase marijuana
			 products, to amend part A of title IV of the Social Security Act to
			 prohibit assistance provided under the program of block grants to States
			 for temporary assistance for needy families from being accessed through
			 the use of an electronic benefit transfer card at any store that offers
			 marijuana for sale, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the No Welfare for Weed Act of 2015. 2.Amendment to Food and Nutrition Act of 2008Section 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended by inserting , marijuana products, after tobacco,.
		3.Prohibition on use of electronic benefit transfer card to access TANF assistance at any store that
			 offers marijuana for sale
 (a)ProhibitionSection 408(a)(12)(A) of the Social Security Act (42 U.S.C. 608(a)(12)(A)) is amended— (1)by striking or at the end of clause (ii);
 (2)by striking the period at the end of clause (iii) and inserting ; or; and (3)by adding at the end the following:
					
 (iv)any establishment that offers marihuana (as defined in section 102(16) of the Controlled Substances Act) for sale..
				(b)Penalty
 (1)In generalSection 409(a)(16) of such Act (42 U.S.C. 609(a)(16)) is amended by adding at the end the following:
					
 (D)Penalty for violation of clause (iv) of section 408(a)(12)(A)If, within 2 years after the date of the enactment of this subparagraph, a State has not reported to the Secretary on the implementation by the State of the policies and practices required by section 408(a)(12)(A)(iv), or the Secretary determines, based on information provided in State reports, that a State has not implemented and maintained the policies and practices, the Secretary shall reduce, by an amount equal to 5 percent of the State family assistance grant, the grant payable to the State under section 403(a)(1) for—
 (i)the fiscal year immediately succeeding the fiscal year in which the 2-year period ends; and (ii)each succeeding fiscal year in which the State does not demonstrate that the State has implemented and maintained the policies and practices..
 (2)Conforming amendmentsSection 409(a)(16) of such Act (42 U.S.C. 609(a)(16)) is amended— (A)in subparagraph (A), by inserting (except for the policies and practices required by section 408(a)(12)(A)(iv)) after section 408(a)(12);
 (B)in subparagraph (B), by inserting or (D) after (A); and (C)in subparagraph (C), by inserting or (D) after (A).
 4.Effective dateThis Act and the amendments made by this Act shall take effect 2 years after the date of the enactment of this Act.
		
